Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 10/28/2021.

IN THE CLAIMS:
1. (Currently Amended) A cooled fuel injector system of a combustor section of a gas turbine engine, at least a part of the fuel injector system exposed to a core gas flow traveling through the gas turbine engine, the cooled fuel injector system comprising: 
a first source of a first cooling fluid, the first cooling fluid at a temperature lower than a temperature of the core gas flow proximate the fuel injector system; and 
a fuel injector system component including a first vascular engineered structure lattice (VESL) structure and a second VESL structure disposed between a first wall and a second wall of the fuel injector system component, the first wall spaced from the second wall, the first VESL structure in fluid communication with the source of the first cooling fluid, 
the first VESL structure comprising: 
first plurality of nodes, each node of the first plurality of nodes comprising a solid node structure; and 
a first plurality of branches extending from each node of the first plurality of nodes, each branch of the first plurality of branches comprising a solid branch structure, wherein only a single branch of the first plurality of branches extends between and connects adjacent nodes of the first plurality of nodes, and 
the second VESL structure comprising: 
a second plurality of nodes, each node of the second plurality of nodes comprising a second node structure defining a hollow enclosure; and 
a second plurality of branches, each branch 
wherein a space between the first wall and the second wall of the fuel injector system component and exterior surfaces of the first plurality of nodes and the first plurality of branches defines a plurality of open passages and wherein the plurality of open passages form a cooling flowpath for the cooling fluid through the fuel injector system component.

4. (Currently Amended) The fuel injector system of claim 1, wherein a first volume of the open passages defines a cooling volume and a second volume of the first plurality of nodes and the first plurality of branches defines a structural volume and wherein a ratio of the cooling volume to the structural volume is greater than 1.

6. (Currently Amended) The fuel injector system of claim 1, wherein a first volume of the open passages defines a cooling volume and a second volume of the first plurality of nodes and the first plurality of branches defines a structural volume and wherein a ratio of the cooling volume to the structural volume is less than 1.

11. (Currently Amended) The fuel injector system of claim 1, wherein a first number of branches of the first plurality of branches extend from a first node of the first plurality of nodes and a second number of branches of the first plurality of branches extend from a second node of the first plurality of nodes and wherein the first number is different than the second number.

12. (Currently Amended) A combustor section of a gas turbine engine having a core gas flow traveling therethrough, the combustor section comprising: 
an upstream fuel injector system; and 
a downstream fuel injector system, including at least one component that includes a first vascular engineered structure lattice (VESL) structure and a second VESL structure disposed between a first wall and a second wall of the at least one component, wherein the first VESL structure is in fluid communication with a first source of a first cooling fluid; 
wherein the first source of the first cooling fluid selectively provides the first cooling fluid to the at least one component at a temperature lower than a temperature of the core gas flow proximate the at least one component, 

a first plurality of nodes, each node of the first plurality of nodes comprising a solid node structure; and 
a plurality of branches extending from each node of the first plurality of nodes, each branch of the first plurality of branches comprising a solid branch structure, wherein only a single branch of the first plurality of branches extends between and connects adjacent nodes of the first plurality of nodes, 
wherein the second VESL structure comprises: 
a second plurality of nodes, each node of the second plurality of nodes comprising a second node structure defining a hollow enclosure; and 
a second plurality of branches, each branch of the second plurality of branches defining a hollow passage extending through the branch, wherein only a single branch of the second plurality of branches extends between and connects adjacent nodes of the second plurality of nodes, 
wherein a space between the first and second walls of the at least one component and exterior surfaces of the first plurality of nodes and the first plurality of branches defines a plurality of open passages and wherein the plurality of open passages form a cooling flowpath for the cooling fluid through the at least one component.

16. (Original) The combustor section of claim 12, wherein a first number of branches of the first plurality of branches extend from a first node of the first plurality of nodes and a second number of branches of the first plurality of branches extend from a  first plurality of nodes and wherein the first number is different than the second number.

17. (Currently Amended) A method for cooling a fuel injector system of a combustor section of a gas turbine engine, at least a part of the fuel injector system exposed to a core gas flow traveling through the gas turbine engine, the method comprising: 
passing a first cooling fluid from a first source through a cooling flowpath of a fuel injector system component including a first vascular engineered structure lattice (VESL) structure and a second VESL structure disposed between a first wall and a second wall of the fuel injector system component, the first wall spaced from the second wall, the first cooling fluid at a temperature lower than a temperature of the core gas flow proximate the fuel injector system, 
the first VESL structure comprising: 
a first plurality of nodes, each node of the first plurality of nodes comprising a solid node structure; and 
a first plurality of branches extending from each node of the first plurality of nodes, each branch of the first plurality of branches comprising a solid branch structure, wherein only a single branch of the first plurality of branches extends between and connects adjacent nodes of the first plurality of nodes, and 
the second VESL structure comprising: 
a second plurality of nodes, each node of the second plurality of nodes comprising a second node structure defining a hollow enclosure; and 

wherein a space between the first wall and the second wall of the fuel injector system component and exterior surfaces of the first plurality of nodes and the first plurality of branches defines a plurality of open passages and wherein the plurality of open passages form the cooling flowpath.

Allowable Subject Matter
Claims 1-9, 11-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the second VESL structure comprising a second plurality of nodes, each node of the second plurality of nodes comprising a second node structure defining a hollow enclosure; and a second plurality of branches, each branch of the second plurality of branches defining a hollow passage extending through the branch, wherein only a single branch of the second plurality of branches extends between and connects adjacent nodes of the second plurality of nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741